Citation Nr: 1747097	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to ionizing radiation exposure and asbestos exposure.

2.  Entitlement to service connection for a chronic respiratory disability, to include as due to ionizing radiation and asbestos exposure.

3.  Entitlement to service connection for a right ear hearing loss disability.

4.  Entitlement to recognition of the Veteran's son, B.T., as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).

The Board remanded the Veteran's claims in May 2012 (except for the right ear hearing loss disability claim) and in March 2015.

While the Veteran filed a claim in in February 2007 for entitlement to service connection and listed disabilities of shortness of breath and emphysema, in a February 2006 informal claim he referenced filing a claim for respiratory conditions and evidence of record also noted that the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD).  See, e.g., December 2009 VA Examination Report.  As such, the Veteran's claim has been expanded and recharacterized as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the colon cancer and respiratory disability claims, the March 2015 Board remand requested VA opinions regarding these claims.  The requested VA opinions were not obtained.  Remand is therefore required to obtain the previously requested VA opinions, as outlined further in the remand directives below, in order to substantially comply with the prior March 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the March 2015 Board remand contained a directive to attempt to verify the Veteran's reported in-service exposure to asbestos and lead paint (red lead and zinc chromate).  No attempt at such verification appears to have been conducted.  With respect to asbestos, no further development is necessary because the Veteran's in-service exposure to such is conceded, which is based on personnel records reflecting a military occupational specialty (MOS) of ABH (Aviation Boatswain's Mate (Aircraft Handler)), which according to a table in the VA Adjudication Procedures Manual (M21-1) corresponds to a "probable" exposure to asbestos.  See M21-1, Part IV, Subpart ii, 1.I.3.d.  The Board also notes that the Veteran has contended that his colon cancer was related to his asbestos exposure and that the M21-1 lists gastrointestinal cancers as a "[s]pecific disease[] that may result from exposure to asbestos."  See June 2014 Veteran Statement; M21-1, Part IV, Subpart ii, 2.C.2.c.  The attention of the medical professional providing the opinion requested on remand will be directed to such.  With respect to lead paint, the previously requested attempt at verification must be conducted on remand, as outlined further in the remand directives below.  See Stegall v. West, 11 Vet. App. 268 (1998)

With respect to the right ear hearing loss disability claim, the Veteran was last afforded a VA examination in January 2010.  For VA purposes, a hearing loss is disability is specifically defined.  See 38 C.F.R. § 3.385 (2017).  The results of the January 2010 VA examination did not reflect that the Veteran met the definition of a right ear hearing loss disability for VA purposes.  Subsequent to the January 2010 VA examination, VA treatment records included an April 2011 VA treatment note that stated that the Veteran "states that his hearing has been declining" and an April 2014 VA treatment note that stated that the Veteran "would like a consult put for hearing exam...Having trouble hearing."  In light of the possible worsening related to the Veteran's right ear hearing acuity, remand is required for a new VA examination and opinion, as outlined further in the remand directives below.  

Also, while on remand, outstanding VA treatment records must be obtained.  In addition, the Board notes that the March 2015 Board Remand directives stated in part that "the May 2014 private treatment record submitted by the Veteran from Dr. S.D...appears to be incomplete based on the page numbering.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records."  The Veteran submitted an April 2015 VA Form 21-4142a (General Release for Medical Provider Information to the Department of Veterans Affairs (VA)) for Marquette General/Duke Life Point Hospital (noting May 1, 2014 as the date of treatment) and in a statement said that this was "where I got my second opinion on asbestos scarring of the lungs."  VA attempted to obtain records from this provider and was informed by the provider that "[w]e show no treatment at this facility for the dates of service you requested."  While on remand, the Veteran may submit or request that VA attempt to obtain any additional treatment records from this (or other) private medical providers.

Finally, VA laws and regulations provide that veterans having a combined disability rating of 30 percent or more may be entitled to additional compensation for a child based on permanent incapacity for self-support.  See 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.356 (2017).  In this case, service connection is currently in effect for one noncompensable disability.  As a decision on the service connection claims could affect the outcome of the helpless child claim (i.e., allow the Veteran to meet the threshold requirement of a 30 percent combined disability rating), the claims are inextricably intertwined, and remand is required.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records (the most recent VA treatment records of record are dated from December 2015).

2.  Contact NAVSEA or any other appropriate entity to attempt to verify the Veteran's alleged in-service lead paint (red lead and zinc chromate) exposure while assigned to the USS Okinawa and USS Randolph.  See, e.g., June 2009 Veteran statement.  The AOJ should include the Veteran's confirmed ship assignments, his military occupational specialty and any relevant service records as part of this request, as appropriate.

3.  Obtain a VA opinion in regards to the Veteran's colon cancer claim.  An examination of the Veteran should be performed if deemed necessary by the medical professional providing the opinion.

The medical professional should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's colon cancer manifested in or is otherwise related to his military service.  

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's contention that his colon cancer is related to his conceded in-service asbestos exposure and that the M21-1 lists gastrointestinal cancers as a "[s]pecific disease[] that may result from exposure to asbestos."  See June 2014 Veteran Statement; M21-1, Part IV, Subpart ii, 2.C.2.c.  

Attention is also invited to the Veteran's reported lead paint (red lead and zinc chromate) exposure and an article that the Veteran submitted in August 2009 that stated that "chronic exposures to hexavalent chromium compounds...may also result in...gastrointestinal tract cancer."  

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.
4.  Obtain a VA opinion in regards to the Veteran's respiratory disability claim.  An examination of the Veteran should be performed if deemed necessary by the medical professional providing the opinion

It should also be noted that the Veteran's service treatment records show that he was treated for various disorders during service, including chest pain and an upper respiratory infection.  See, e.g., March 1964 and January 1966 service treatment records.

The medical professional should identify all current respiratory disorders.

For each diagnosis identified, the medical professional should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any in-service symptomatology, conceded in-service ionizing radiation and/or asbestos exposure and/or reported lead paint (red lead and zinc chromate) exposure.

In providing this opinion, the examiner is asked to specifically address the Veteran's contention that his in-service ionizing radiation, asbestos and lead paint (red lead and zinc chromate) exposure contributed to the onset of his current respiratory problems, aside from his history of smoking and post-service employment.  See, e.g., March 2008 Notice of Disagreement (NOD), August 2008 VA Form 9, June 2009 Veteran Statement, December 2009 VA Examination Report History Section; see also August 2009 Article Submitted by the Veteran (stating that "[p]rolonged inhalation exposure [of zinc chromate] can cause bronchitis, rhinitis...Symptoms include wheezing...and coughing"), October 2016 VA Memorandum (providing a dose estimate).  

The examiner's attention is also invited the Veteran's June 2014 statement, in which he stated that "doctor [S.D.] told me that the lungs are scar[r]ed from asbestos."  

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

5.  Afford the Veteran a VA examination with respect to his right ear hearing loss disability claim.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right ear hearing loss disability had its onset during active service or is related to any in-service disease, event, or injury, to include in-service noise exposure.

While review of the entire claims folder is required, the examiner's attention is invited to the January 2010 VA examination report, which discussed and conceded the Veteran's in-service noise exposure and contained a positive opinion relating the Veteran's left ear hearing loss disability to his active service.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

Further development may include additional development for the helpless child claim, if the Veteran meets the threshold requirement of having a combined disability rating of 30 percent or more.  It is noted that there are additional documents pertaining to the Veteran's son, B.T., in the VBMS electronic claims file; however, it is unclear if the July 2014 VA medical professional reviewed these documents in providing the opinion.

7.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




